FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D20-3791
                  _____________________________

JEREMY R. LIFFICK,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Calhoun County.
Shonna Young Gay, Judge.

                        September 29, 2021


PER CURIAM.

     Jeremy R. Liffick appeals an order summarily denying his
postconviction motion filed under Florida Rule of Criminal
Procedure 3.850. We decline to address the two postconviction
claims that Liffick raises for the first time on appeal. See Doyle v.
State, 526 So. 2d 909, 911 (Fla. 1988) (explaining that a
postconviction claim was procedurally barred and could not be
raised for the first time on appeal when appellant did not present
the claim to the trial court in his postconviction motion). And we
affirm the trial court’s denial of his three claims of ineffective
assistance of counsel for the reasons explained below.

    The State charged Liffick with lewd or lascivious molestation
and lewd or lascivious battery for sexually abusing his daughter.
At trial, the prosecution presented testimony that Liffick’s mother
visited him while he was in jail. During her visit, Officers Blake
Chason and Trever Ramos overheard Liffick admit to his mother
that he inappropriately touched his daughter. Ramos testified that
Liffick’s mother later disclosed Liffick’s confession to him. Officer
Lisa Allsop testified that Liffick’s mother also told her about
Liffick’s confession.

     The jury found Liffick guilty of attempted lewd or lascivious
molestation, a lesser included offense, and lewd or lascivious
battery. The trial court designated Liffick as a sexual offender and
sentenced him to concurrent terms of fifteen and five years in
prison. Liffick did not timely appeal his judgment and sentence.
And this Court denied his petition for belated appeal. See Liffick v.
State, 273 So. 3d 1193 (Fla. 1st DCA 2019) (unpublished table
decision). Liffick then moved for postconviction relief, which was
summarily denied. This timely appeal follows.

     Liffick asserts that the trial court erred when it summarily
denied his postconviction claims. Liffick claims that his trial
counsel was ineffective for failing to: (1) move to suppress his
confession on grounds that his Miranda ∗ rights were violated, (2)
object when the State introduced hearsay testimony by two
corrections officers, and (3) object to the introduction of his
confession.

     To prevail on his ineffective assistance of counsel claims,
Liffick must show that (1) his counsel’s performance was deficient
and (2) the deficient performance prejudiced the defense.
Strickland v. Washington, 466 U.S. 668 (1984). But Liffick failed
to make that showing, and the trial court properly denied all three
claims.

     In his first claim, Liffick alleges that his counsel was
ineffective for failing to move to suppress his confession because
he had not been read his Miranda rights when officers overheard


    ∗
        Miranda v. Arizona, 384 U.S. 436 (1966).




                                 2
Liffick’s confession to his mother. But no Miranda warnings were
necessary. Liffick did not confess during a custodial interrogation.
See Ross v. State, 45 So. 3d 403, 414 (Fla. 2010) (explaining that
Miranda warnings are required only when a suspect in custody
faces interrogation). Rather, while in a room of the Calhoun
County Jail where he knew or reasonably should have known that
other individuals or recording devices could hear what he was
saying, Liffick admitted to his mother that he inappropriately
touched his daughter. See Proffitt v. State, 315 So. 2d 461, 465 (Fla.
1975) (explaining that the privileged nature of a communication
between the defendant and his wife “was lost when they were
speaking in a manner and place where they had a reasonable
chance of being overheard, and they knew of that possibility at that
time”), aff’d sub nom. Proffitt v. Florida, 428 U.S. 242 (1976).

     Several signs in the jail warned that the jail was always under
audio and video surveillance. Liffick’s mother testified at trial that
she did not believe that she or Liffick had any expectation that
their conversation was private and confidential. Because the police
did not obtain Liffick’s confession in violation of Miranda, and
because Liffick had no reasonable expectation that his confession
would not be overheard, any attempt to suppress the confession
would have been meritless. Thus, Liffick did not meet his burden
to show that his counsel was ineffective, and the trial court did not
err by denying this claim. See Gordon v. State, 863 So. 2d 1215,
1219 (Fla. 2003) (“Since counsel cannot be deemed ineffective for
pursuing futile motions, trial counsel cannot be deemed to have
performed deficiently in this regard.”).

     In his second claim, Liffick argues that his counsel was
ineffective for failing to object when Officers Ramos and Allsop
testified that Liffick’s mother told them that Liffick had confessed.
Liffick claims that their testimony was inadmissible hearsay.

     This claim fails, too. Even if the testimony on what Liffick’s
mother told the officers were inadmissible and even if Liffick’s
counsel rendered deficient performance by not objecting to that
testimony, Liffick cannot show prejudice because Officers Ramos
and Chason also overheard Liffick confess to the crime and nothing
prevented them from testifying about that overheard confession.
§ 90.803(18)(a), Fla. Stat.


                                  3
     In his final claim, Liffick argues that his trial counsel should
have objected to Officers Chason and Ramos testifying about the
confession Liffick allegedly made. He claims, without elaboration,
that “there were several factors that should have been considered
and used to challenge the testimony.”

     This claim fails because it is conclusory and legally
insufficient. Liffick had the burden to make out a prima facie case
based on a legally valid claim; mere conclusory allegations are
insufficient. Franqui v. State, 59 So. 3d 82, 95 (Fla. 2011). But
Liffick merely alleges counsel should have considered and used
several factors to challenge the testimony of Officers Chason and
Ramos without identifying those factors. See Pitts v. State, 421 So.
2d 791, 791 (Fla. 1st DCA 1982) (denying a claim of ineffective
assistance of counsel because it was conclusory and lacked factual
support). Thus, the trial court did not err in denying relief on this
claim.

   Finding no error by the trial court, we AFFIRM the order
summarily denying the postconviction motion.

ROWE, C.J., and LEWIS and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Brett D. McIntosh and Kevin M. Griffith of Brett D. McIntosh,
P.A., Sarasota, for Appellant.

Ashley Moody, Attorney General, and Jovona I. Parker, Assistant
Attorney General, Tallahassee, for Appellee.




                                 4